PER CURIAM.
Darron Clark appeals the denial of his motion to correct sentence filed pursuant *197to Florida Rule of Criminal Procedure 3.800(a). Clark challenges his sentences in circuit court case number 97-9676, for the offenses of burglary and two counts of dealing in stolen property, based on the supreme court’s decision in Heggs v. State, 759 So.2d 620 (Fla.2000) (declaring unconstitutional amendments to the sentencing guidelines by chapter 95-184, Laws of Florida). The trial court denied the motion based on its finding that the offense in case number 97-9676, grand theft of a motor vehicle, occurred outside of the window for Heggs relief. The attachments to the trial court’s order support its determination. We suspect that Clark used the wrong case number on his motion.
Accordingly, we affirm the denial of Clark’s motion to correct sentence in case number 97-9676 without prejudice to any right he might have to file a proper motion in the correct case number.
Affirmed.
NORTHCUTT, A.C.J., and GREEN and SILBERMAN, JJ., Concur.